Matter of Donavan V. (2020 NY Slip Op 02966)





Matter of Donavan V.


2020 NY Slip Op 02966


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Acosta, P.J., Renwick, Webber, Gesmer, JJ.


11534 -00678/19

[*1] In re Donavan V., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Dawne A. Mitchell, The Legal Aid Society, New York (Susan Clement of counsel), for appellant.
James E. Johnson, Corporation Counsel, New York (Claibourne Henry of counsel), for presentment agency.

Order, Family Court, New York County (Carol Goldstein, J.), entered on or about March 26, 2019, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal possession of stolen property in the fifth degree, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The court providently exercised its discretion in adjudicating appellant a juvenile delinquent and placing him on probation. This was the least restrictive dispositional alternative consistent with appellant's best interests and the community's need for protection (see Matter of Katherine W. , 62 NY2d 947, 948 [1984]). In light of the fact that the underlying incident was a violent robbery involving injury to the victim and appellant's unfavorable disciplinary and academic records at school, the court was justified in finding that an adjournment in contemplation of dismissal would not have provided adequate supervision.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2020
CLERK